                                               Case 4:18-cv-07602-YGR Document 21 Filed 01/31/19 Page 1 of 2




                                  1   MICHAEL ROBINSON (SBN 120308)
                                      mrobinson@rdwlaw.com
                                  2   BRAD STUCKEY (SBN 214971)
                                      bstuckey@rdwlaw.com
                                  3   ROBINSON DI LANDO
                                      A Professional Law Corporation
                                  4
                                      801 S. Grand Ave, Suite 500
                                  5   Los Angeles, California 90017
                                      Telephone: (213) 229-0100
                                  6   Facsimile: (213) 229-0114

                                  7   Attorneys for IT DEVICES ONLINE, INC. and
                                      ZAHID “DONNY” HASSAN SHEIKH
                                  8

                                  9                                    UNITED STATES DISTRICT COURT

                                 10                                  NORTHERN DISTRICT OF CALIFORNIA
                                 11
A Professional Law Corporation




                                       CISCO SYSTEMS, INC., a California               Case No.: 4:18-cv-07602-YGR
   ROBINSON DI LANDO




                                 12
    Los Angeles, California




                                       corporation, and CISCO TECHNOLOGY,
                                       INC., a California corporation,                 [Honorable Yvonne Gonzales Rogers]
                                 13
                                                       Plaintiffs.
                                                                                       CERTIFICATION OF INTERESTED
                                 14
                                       -vs.-                                           ENTITIES OR PERSONS BY
                                 15                                                    DEFENDANTS IT DEVICES ONLINE,
                                       ZAHID “DONNY” HASSAN SHEIKH, an                 INC. AND ZAHID “DONNY” HASSAN
                                 16    individual; SHAHID SHEIKH, an individual;       SHEIKH
                                       ROYA SHEIKH aka ROYA SADAGHIANI,                                •
                                 17    an individual; KAMR.AN SHETKH, an
                                       individual; IT DEVICES ONLINE, INC., a
                                 18    California corporation; ADVANCED DIGITAL
                                       SOLUTIONS INTERNATIONAL, a California
                                 19    corporation; PUREFUTURETECH, LLC, a
                                       California limited liability company; and       Action Filed:       December 19, 2018
                                 20    JESSICA LITTLE aka JESSICA MCINTOSH,            Trial Date:         TBD
                                       an individual personally and dba MCINTOSH
                                 21    NETWORKS,
                                 22                    Defendants.
                                 23

                                 24

                                 25

                                 26
                                 27

                                 28
                                                                           1               Case No. 4:18-cv-07602-YGR
                                           CERTIFICATION OF INTERESTED ENTITIES OR PERSONS BY DEFENDANTS IT
                                                 DEVICES ONLINE, INC. AND ZAHID “DONNY” HASSAN SHEIKH
                                            Case 4:18-cv-07602-YGR Document 21 Filed 01/31/19 Page 2 of 2




                                  1          In accordance with the provisions of Civil Local Rule 3-15, the undersigned certifies that the

                                  2   following listed persons, associations of persons, firms, partnerships, corporations or other entities

                                  3   (i) have a financial interest in the subject matter in controversy or in a party to the proceeding, or

                                  4   (ii) have a non-financial interest in the subject matter or in a party that could be substantially

                                  5   affected by the outcome of the this proceeding: The undersigned certifies that as of this date, other

                                  6   than the named parties, there no such interest to report.

                                  7

                                  8    DATED: January 30, 2019                           ROBINSON DI LANDO
                                                                                         A Professional Law Corporation
                                  9

                                 10                                                     By                                 _________
                                                                                             Michael C. Robinson
                                 11                                                          Brad Stuckey
A Professional Law Corporation
   ROBINSON DI LANDO




                                 12
    Los Angeles, California




                                                                                         Attorneys for IT DEVICES ONLINE, INC. and
                                                                                         ZAHID “DONNY” HASSAN SHEIKH
                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28
                                                                           2               Case No. 4:18-cv-07602-YGR
                                           CERTIFICATION OF INTERESTED ENTITIES OR PERSONS BY DEFENDANTS IT
                                                 DEVICES ONLINE, INC. AND ZAHID “DONNY” HASSAN SHEIKH
